Citation Nr: 0900691	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-07 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from January 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal was remanded by the Board in November 2006 for 
additional development of the record.


FINDINGS OF FACT

1.  In an August 1947 rating decision, the RO denied service 
connection for bronchial asthma; the veteran did not appeal 
this decision.

2.  In a September 1987 rating decision, the RO denied 
service connection for chronic obstructive pulmonary disease; 
the veteran did not appeal this decision.

3.  The evidence received since the August 1947 decision 
includes evidence that is cumulative or redundant of the 
evidence previously of record and is not so significant by 
itself or in the context of the evidence previously of record 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1947 and September 1987 decisions are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
lung disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

A letter dated in November 2001 included information 
regarding the veteran's request to reopen his claim of 
entitlement to service connection for asthma.  It explained 
the meaning of new and material evidence and advised the 
veteran that the best evidence to submit would be medical in 
nature and tend to show that the claimed condition was 
incurred in or aggravated by service.  The veteran was told 
that VA would make reasonable efforts to help him obtain 
evidence supportive of his claim.  

A July 2002 letter provided information regarding the 
evidence considered in the review of service connection 
claims.  The veteran was advised of the development 
undertaken by the RO.

In October 2002 the veteran was advised that he was required 
to submit new and material evidence in order to reopen his 
claim.  The definitions of "new" and "material" were 
provided.  The evidence of record was discussed, and the 
veteran was told how VA would assist him in obtaining further 
evidence.  

Letters dated in March and May 2008 provided the veteran with 
the status of his claim.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

As an initial matter, the  Board observes that 38 C.F.R. § 
3.156(a) has been amended.  The amended definition of new and 
material evidence is not liberalizing.  It applies to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.   It does not 
apply to the veteran's claim to reopen, which was received 
before that date, in April 2001.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

As noted above, service connection for asthma was denied in 
an August 1947 rating decision.  The RO determined that 
asthma was not demonstrated in service, and denied the claim 
because asthma was not incurred in or aggravated by service.

The evidence of record at the time of the August 1947 rating 
decision included the veteran's service medical records, 
which are negative for any diagnosis, complaint, or abnormal 
finding demonstrating asthma.  On discharge examination in 
November 1945, the veteran's lungs were normal.

A July 1946 letter from the veteran's private physician 
indicates that the veteran suffered from chronic bronchitis.  

Also of record at the time of the August 1947 rating decision 
was a VA examination report dated in July 1947.  The 
diagnoses included bronchial asthma.  

In September 1987 the RO denied service connection for COPD.  
It noted that current treatment for COPD did not establish 
service connection.

At the time of the September 1987 decision, the record 
included an April 1986 record from Norton Air Force Base 
which indicates a long history of asthma and COPD, and notes 
that the veteran had stopped smoking 15 years previously.  An 
undated summary of care indicates COPD and bronchial asthma.

Records added to the record since the September 1987 rating 
decision include a private record dated in March 1999 which 
indicates a history of chronic obstructive pulmonary disease 
(COPD).  

A May 2003 VA record indicates that the veteran was seen to 
establish care.  The problem list included COPD/asthma.  
Subsequent VA treatment records indicate a diagnosis of COPD.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a lung disorder has not been submitted.  The 
August 1947 denial was based on a finding that asthma was not 
demonstrated in service, and was not incurred in or 
aggravated by service.  The September 1987 denial was based 
on an absence of evidence of service incurrence.  The 
evidence added to the record since the previous final rating 
decisions does not include any competent evidence showing 
that a lung disorder was incurred in or aggravated by 
service.  In sum, the evidence added to the record since the 
previous final rating decisions is not so significant by 
itself or in the context of the evidence previously of record 
that it must be considered in order to fairly decide the 
merits of the claim.  The veteran's assertions that his 
asthma and COPD are related to service had previously been 
voiced and were considered by the RO; the current assertions 
are therefore cumulative.  Similarly, medical evidence 
disclosing that the veteran continues to suffer from 
respiratory disorders is not new and material, as there was 
evidence of a current disorder at the time of the August 1947 
and September 1987 rating decisions.  In this regard the 
Board notes that evidence tending to confirm a previously 
established fact is cumulative.  Accordingly, none of the 
evidence added to the file since the previous final rating 
decisions is new and material for the purpose of reopening 
the claim of entitlement to service connection for a lung 
disorder.  Accordingly, the claim is not reopened.

ORDER

The application to reopen the claim of entitlement to service 
connection for a lung disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


